The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                   Wednesday, March 11, 2015

                                       No. 04-15-00085-CR

                                     Ricardo O. MORENO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 135229
                     The Honorable Monica A. Gonzalez, Judge Presiding


                                         ORDER

        In November 2013, Appellant Ricardo O. Moreno was convicted in San Antonio
Municipal Court No. 3 of violation of a municipal ordinance. He appealed his conviction to
Bexar County Court at Law No. 13. See TEX. GOV’T CODE ANN. § 30.00014 (West Supp. 2014)
(appeal from municipal court). On November 18, 2014, the county court dismissed the appeal
for lack of jurisdiction. On December 16, 2014, Appellant filed a motion for new trial, and on
February 13, 2015, Appellant filed a notice of appeal.
        To perfect an appeal, a notice of appeal must be filed within thirty days of the date that
the county court entered an appealable order. See id. § 30.00027 (authorizing appeal from a
county court to a court of appeals under certain conditions); TEX. R. APP. P. 26.2(a)(1) (setting
deadline to file a notice of appeal for criminal appeals). A motion for new trial filed after an
appeal from a municipal court of record to a county court does not extend the deadline to file the
notice of appeal. Swain v. State, 319 S.W.3d 878, 880 (Tex. App.—Fort Worth 2010, no pet.)
(per curiam).
       “If a notice of appeal is not timely filed, the court of appeals has no option but to dismiss
the appeal for lack of jurisdiction.” Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App.
2012).
        We ORDER Appellant to show cause in writing within TWENTY DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction.
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court